ALD-301                                                       NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT
                              ___________

                                   No. 10-2200
                                   ___________

                           KEITH DIJUAN DAWSON,
                                        Appellant

                                         v.

          JOSE FRIAS, UNICOR Staff; GLEN LAWHORN, UNICOR SOI;
NICOLE BROWN, UNICOR Business Ofc. Mgr.; ROBERTO ORTIZ, UNICOR factory Mgr.;
   NORMA WOODALL, UNICOR Associate Warden; JOSE SANCHEZ, BOP Counselor;
     KEVIN BULLOCK, BOP Case Mgr.; ROBERT WHRITENOUR, BOP Unit Mgr.


                    ____________________________________

                  On Appeal from the United States District Court
                          for the District of New Jersey
                         (D.C. Civil No. 1-09-cv-06050)
                     District Judge: Honorable Renée Bumb

                    ____________________________________

       Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
       or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                September 30, 2010
             Before: SLOVITER, AMBRO and SMITH, Circuit Judges

                         (Opinion filed : October 14, 2010)
                                     _________

                                    OPINION
                                    _________



                                         1
PER CURIAM




       Keith Dijuan Dawson appeals from the sua sponte dismissal of his complaint by the

District Court pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). We will affirm.

       Dawson, an inmate at the Federal Correctional Institution in Fort Dix, New Jersey,

complains that he was unjustly terminated from his position in the prison’s UNICOR              1



program, leading to financial hardship and fear of future reprisal. He alleges that this

dismissal was accomplished by means of a forged “Inmate Request to Staff” (“Cop-Out”)

submitted by defendant Frias, which had the net effect of causing him to lose his job.

Dawson charges the other named defendants with “covering up” the forgery.

       The District Court dismissed the complaint in its entirety, finding the accusation of

forgery undergirding Dawson’s allegations to be a “distinction without difference,” as

prisoners have neither a property nor a liberty interest in prison employment and thus lack

a due-process interest in same. Dawson v. Frias, Civ. No. 09-6050, 2010 U.S. Dist. LEXIS

30513, at *7 n.6 (D.N.J. Mar. 30, 2010).

       Our review of the District Court's sua sponte dismissal under 28 U.S.C. §

1915(e)(2)(B)(ii) for failure to state a claim is plenary. Allah v. Seiverling, 229 F.3d 220,

223 (3d Cir. 2000). We must “accept as true the factual allegations in the complaint and all



   1
    UNICOR is also known as Federal Prison Industries or FPI. See generally About
UNICOR – Frequently Asked Questions – General Overview, Unicor.gov,
http://www.unicor.gov/about/faqs/faqsgeneral.cfm (last visited September, 2010).

                                             2
reasonable inferences that can be drawn therefrom,” Nami v. Fauver, 82 F.3d 63, 65 (3d Cir.

1996), but we require more than mere assertions devoid of “further factual enhancement.”

Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009) (citations omitted). As Dawson proceeds pro

se, we liberally construe his pleadings and apply applicable law even if he has failed to

mention it by name. Dluhos v. Strasberg, 321 F.3d 365, 369 (3d Cir. 2003). We may

summarily affirm if no substantial question is presented by the appeal. See LAR 27.4; I.O.P.

10.6; Cradle v. United States, 290 F.3d 536, 539 (3d Cir. 2002).

       We agree with the District Court that Dawson’s complaint does not state a claim.

Chief among his obstacles is the well-established principle that prisoners have neither a

liberty or property interest in prison employment. See James v. Quinlan, 866 F.2d 627, 630

(3d Cir. 1989). Since stating a cognizable claim under due process requires a liberty or

property interest, id. at 629, Dawson would not be able to maintain his action even if he were

terminated for no cause.      Therefore, regardless of the circumstances surrounding his

departure from UNICOR, Dawson is unable to successfully demonstrate a constitutional

violation based solely on this set of facts.

       Similarly, while Dawson asserts throughout his complaint that his was a “retaliatory”

job firing, he has failed to present facts supporting a claim of retaliation. Dawson must show

that the conduct that led to the retaliation was constitutionally protected, that he suffered

from “‘adverse action’ at the hands of the prison officials,” and that the retaliation and

adverse action were causally related to the initial conduct. Rauser v. Horn, 241 F.3d 330,



                                               3
333–34 (3d Cir. 2001). He has identified an adverse action but has done little else to suggest

retaliation beyond using the word itself.

       Finally, we agree with the District Court that to the extent Dawson’s complaint seeks

restoration of good-time credits, such a claim must be brought in a habeas corpus proceeding.

Queen v. Miner, 530 F.3d 253, 255 n.2 (3d Cir. 2008).

       Ordinarily, a District Court should not sua sponte dismiss a complaint pursuant to 28

U.S.C. § 1915(e)(2)(B)(ii) for failure to state a claim without providing the plaintiff an

opportunity to amend his complaint. Dawson, 2010 U.S. Dist. LEXIS 30513, at *11. For

the reasons given by the District Court, we agree that amendment would be futile in this case

and, thus, conclude that the District Court did not err in declining to afford Dawson leave to

amend. See Grayson v. Mayview State Hosp., 293 F.3d 103, 111 (3d Cir. 2002).

       Because Dawson's appeal does not present a substantial issue, we will summarily

affirm the judgment of the District Court




                                              4